CONTACT: Dee Ann Johnson Vice President Controller and Treasurer (412) 456-4410 dajohnson@ampcopgh.com FOR IMMEDIATE RELEASE PITTSBURGH, PA July 27, 2010 Ampco-Pittsburgh Announces Earnings for the Second Quarter. Ampco-Pittsburgh Corporation (NYSE: AP) announces sales for the three and six months ended June 30, 2010 of $82,858,000 and $165,184,000, respectively, against $74,979,000 and $160,734,000 for the comparable prior year periods.Net income for the three months ended June 30, 2010 and 2009 was $9,374,000 or $0.91 per share and $7,793,000 or $0.77 per share, respectively, and for the six months ended June 30, 2010 and 2009 was $17,585,000 or $1.72 per share and $15,112,000 or $1.48 per share.Income from operations approximated $14,765,000 and $26,429,000 for the three and six months ended June 30, 2010, respectively, against $12,755,000 and $26,296,000 for the same periods in 2009. Operating income for the quarter and six months benefited principally from an increase in shipments during the second quarter for the Forged and Cast Rolls segment as a result of the global steel industry operating at significantly higher levels when compared to the same periods of the prior year. By comparison, sales and operating income for the quarter and six months for the Air and Liquid Processing segment were negatively impacted by lower spending in the construction and energy sectors. Net income year-to-date benefited further from foreign exchange gains versus foreign exchange losses in the prior year. The matters discussed herein may contain forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from expectations. Some of these risks are set forth in the Corporation's Annual Report on Form 10-K as well as the Corporation's other reports filed with the Securities and Exchange Commission. AMPCO-PITTSBURGH CORPORATION FINANCIAL SUMMARY Three Months Ended June 30, Six Months Ended June 30, Sales $ Income from operations Other expense – net ) Income before income taxes Income tax expense ) Equity losses in Chinesejoint venture ) - ) - Net income $ Earnings per common share: Basic $ Diluted $ Weighted-average number of common shares outstanding: Basic Diluted
